Citation Nr: 0302284	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for status post vasectomy.

2.  Service connection for a back disorder.

3.  Service connection for a right knee pain.  

4.  Evaluation of service-connected gastroesophageal reflux 
disease with history of gastritis, duodenitis and distal 
esophagitis.

5.  Evaluation of service-connected subacute dermatitis of 
the hands.  

6.  Evaluation of service-connected left knee injury with 
medial compartment degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from April 1988 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which inter alia denied the 
veteran's claims of entitlement to service connection for 
status post bilateral vasectomy, acute backaches, and right 
knee pain, and which granted service connection for 
"gastroesophageal reflux disease with history of gastritis, 
duodenitis and distal esophagitis," subacute dermatitis of 
the hands, and "left knee injury with medial compartment 
degenerative joint disease."  The veteran appealed the 
denials of service connection, and the issues of entitlement 
to higher evaluations for gastroesophageal reflux disease 
with history of gastritis, duodenitis and distal esophagitis, 
subacute dermatitis of the hands, and left knee injury with 
medial compartment degenerative joint disease.  The Board has 
determined that the issues are more accurately characterized 
as stated on the cover page of this REMAND.     


REMAND

In his substantive appeal, dated in November 2000, the 
veteran requested a VA Travel Board hearing at the RO.  In a 
statement received in January 2001, he requested a 
videoconference hearing in lieu of a personal hearing.  
However, in a "statement in support of claim," (VA Form 21-
4138), received in February 2001, the veteran reversed 
himself and requested a personal hearing in lieu of a 
videoconference hearing.  See also Report of Contact (VA Form 
119), dated in March 2001 (showing that the veteran was 
advised that it may be two or more years before a hearing was 
scheduled, and that the veteran stated that, "[H]e was OK 
with that").  The Court has determined that the veteran has 
a right to request a hearing before the issuance of a Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member 
of the Board at the St. Petersburg, 
Florida, VA RO in accordance with 38 
C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




